Opinion by
Mr. Justice Mitchell,
The motion to quash the writ raised two questions, first, the standing of the relator to institute the proceedings, and secondly, the right to join the several defendants in one writ.
First, it is contended that the title of the relator to the office of director not being disputed he has no standing to question the title of the respondents to similar positions. But this view, as was well held by the learned judge below, overlooks the rights of the relator as a stockholder, to have his votes properly counted, and the affairs of the company committed to the charge of the officers legally elected by a majority of the stockholders. This is too clear to need further elaboration.
Secondly. The right to separate and distinct offices held by different incumbents, cannot in general be inquired into in one proceeding. But in this state the practice in quo warranto is regulated by the act of June 14, 1836, P. L. 621, find the eighth section provides that “ if it shall appear to the court or judge (allowing the writ) that the several rights of different persons may be properly determined by one writ, it shall be lawful for such court or judge to make such order or orders for the introduction or addition of such persons into the writ, or for notice to such persons to appear and take defense, as shall be reasonable and just.” The obvious purpose of this provision is to *601bring the proceeding under the principle of equity practice, that the court having obtained jurisdiction of the subject-matter of controversy shall include all the parties to it, and make a final determination of the whole. This is in accordance with the general policy of the law, and the proper construction of remedial statutes. While the words are, the “ several rights of different persons,” and it is not expressly said that the title to different offices may be determined in one writ yet the latter case is not excluded by the language used, and may be equally within the intended remedy. It appears to be clearly .so in the present case. Although the offices in controversy are different, yet the title of the incumbents as to all of them, depends on the same votes at the same election, and a decision on the validity of that election will be equally conclusive as to the rights of all. The case is therefore clearly within the privilege of the statute, and the learned judge was right in dismissing the motion to quash, and overruling the demurrer.
The cases of Moock v. Conrad, 155 Pa. 586, and Coopersdale Election, 157 Pa. 637, cited by both parties, have very little bearing on the present question, but so far as applicable they are in harmony with the conclusion herewith announced. In the former it was held on a motion to quash that a contest of the election of four councilmen might be commenced by a single petition where it “ alleged fraud or mistake calculated to affect the entire ticket, and to destroy the returns as to each one of the set returned as elected,” and that in case a joint trial would result in injustice or inconvenience, the respondents could sever in their answers, and ask the court to allow them to sever in their trials. In the Coopersdale Election case it was held by the court below, that to join contests for burgess, councilmen, school directors, justice of the peace, constable, and collector of taxes, in one petition would “ complicate the proceedings, and involve the court in confusion as to questions of costs, evidence, and decrees, and compel persons having no joint interests to join in a defense,” and this was affirmed by this court. Both those cases were decided upon the same principle, namely the practicability of determining the whole controversy in one proceeding without injustice or inconvenience, .and of refusing the attempt unless those conditions appeared. In both those cases that principle was applied under the gen*602eral powers of the courts at common law. In the present case-the same principle is applied under the additional sanction of express statutory authority. The difference in result arises from the difference in the facts and circumstances.
Upon the merits of the case, it appears that Morris was the-holder of certificates of shares on which he was prima facie entitled to vote. The creditors of Hoover claimed title to 253 of the shares held by Morris, upon grounds that might authorize a court of equity to require Morris to transfer them, but gave no authority to the tellers to reject them in counting the vote. The action of the tellers must therefore be justified, if at all, by the terms of the injunction.
Very serious objections are raised to the mode of proceeding by the tellers in allowing the ballots to be deposited, and then rejecting them in the count without giving Morris any opportunity to be heard in defense of his right to vote them, and without any identification of the shares enjoined, or any evidence that such enjoined shares were included in those voted by Morris. It is however unnecessary to discuss these objections in detail, as it appears from the opinion of the learned court below on the points reserved, and even more clearly from the opinion of our brother Dean while president judge, in continuing the injunction upon the Gas and Water Company against incurring any new debts pending the contest over the Hoover stock, that no effect upon the election, or the right of Morris to vote the stock thereat, was intended by the preliminary injunction. Neither the action of Morris therefore in voting the stock nor that of the tellers in receiving his votes, though contrary to the general language used in the injunction, was a violation of its real intent and meaning, and the nominal violation was no ground on which the later action of the tellers in rejecting the votes in the count could be sustained.
As this disposes of the whole controversy on the merits, the numerous assignments of error need not be discussed in detail.
Judgment affirmed.